729 N.W.2d 839 (2007)
Royce Wilcoxson BEY, an Infant, by the Next Friend, Pepper Wilcoxson BEY, Roxy Wilcoxson Bey, a Stillborn Child, by Pepper Wilcoxson Bey, Personal Representative, and Pepper Wilcoxson Bey, Individually, Plaintiffs-Appellees,
v.
Debra WRIGHT, M.D. and Providence Hospital and Medical Centers, Inc., Defendants-Appellants, and
St. John Health Systems, Inc., Defendant.
Docket No. 133582. COA No. 276247.
Supreme Court of Michigan.
April 20, 2007.
On order of the Court, the motions for immediate consideration are GRANTED. The application for leave to appeal the March 21, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion for stay is DENIED.